Citation Nr: 0916366	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected pes planus.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and October 2006 RO rating 
decisions.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for bilateral hearing loss in a rating decision in 
April 2002; the Veteran did not file a Notice of 
Disagreement.  

3.  The evidence received since the April 2002 rating 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, does not, when considered with 
previous evidence of record, relate to unestablished facts 
necessary to substantiate the claim, or otherwise raise a 
reasonable possibility of substantiating the claim.  

4.  The Veteran is not show to have tinnitus that had its 
clinical onset in service or to be related to any event or 
incident of in active service.  

5.  The service-connected bilateral pes planus currently is 
shown to be productive of a disability picture that more 
nearly approximates one of severe impairment; pronounced 
changes are not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran has not submitted new and material evidence 
for the purpose of reopening the previously denied claim of 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  

2.  The Veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).  

3.  The criteria for the assignment of a 30 percent rating 
for the service-connected pes planus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.42, 4.71a 
including Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In October 2005, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The October 2005 letter also informed that Veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the 
condition has become worse.  

Specific to requests to reopen, a veteran must be notified of 
both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO's October 2005 letter cited above satisfied that 
requirement by notifying the Veteran of both the type of 
evidence needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.  

The Veteran had ample opportunity to respond prior to the 
issuance of the April 2006 and October 2006 rating decisions 
on appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support the claims on 
appeal and has had ample opportunity to respond.  

The October 2005 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.  

Accordingly, the Board finds that the October 2005 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decisions on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the 
Supplemental Statement of the Case (SSOC) in August 2007.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a letter accompanying the May 2007 Statement of the Case 
(SOC), the RO advised the Veteran of the fourth and fifth 
Dingess elements (degree of disability, and effective date 
pertaining to the disability).  Accordingly, there is no 
possibility of prejudice under the notice requirements of 
Dingess in regard to the claim for service connection.  

Dingess also held that in rating cases a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  In this case, the RO 
notified the Veteran of all applicable rating formulae in the 
May 2007 SOC, which suffices for Dingess.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life? (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)? If so, do the notice 
letters provide at least general notice of that requirement? 
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life? (4) Do the notice letters provide examples of 
the types of medical and lay evidence the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased rating - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
22 Vet. App. at 46.  

The RO has not satisfied the requirements of Vazquez-Flores.  
In the October 2005 letter, cited above, however, the RO 
notified that Veteran that to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the condition has gotten worse.  

The letter invited the Veteran to submit evidence, and 
identified the kinds of medical and lay evidence, acceptable 
in showing such an increase, including medical evidence and 
statements from other persons who had witnessed from their 
knowledge and personal observation the manner in which the 
disability had become worse.  The Board accordingly finds 
that the Veteran had actual knowledge of the requirements for 
a higher rating as articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those non-VA 
medical providers that the Veteran identified as having 
relevant records.  The record also includes all available VA 
records.  

Although the Veteran indicated that he sought treatment at a 
VA medical center during the period from January 1990 through 
December 1999, the record shows that the RO made diligent and 
extensive efforts, but was unable to obtain them.  The Board, 
accordingly, finds no reason to remand for further efforts to 
retrieve them.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, are 
to be avoided).  

Otherwise, neither the Veteran nor his representative has 
identified, and the file does not indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the present appeal is adjudicated 
by the Board.  

The Veteran was afforded a VA examination in March 2006 for 
the express purpose of determining the current severity of 
his service-connected pes planus.  The examination was 
reasonably contemporaneous to the April 2006 and December 
2006 rating decisions on appeal.  The Veteran has not 
asserted, and the evidence does not show, that his symptoms 
have increased in severity since that evaluation. 

The Veteran was not afforded a VA examination in connection 
with his claim of service connection for tinnitus.  The Board 
finds that a VA examination is not warranted, however, since 
the record does not include competent evidence of a current 
disability, continuous symptoms since service, or an 
indication that the disability may be associated with the 
Veteran's service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

The Veteran was also not afforded a VA examination in 
connection with his claim of service connection for bilateral 
hearing loss.  Since the decision below finds that the 
Veteran has not presented new and material evidence in 
connection with the claim, VA does not have a duty to provide 
a medical examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  

For these reasons, the Board finds no reason to remand for 
further examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.


II.  Analysis

New and Material Evidence 

Previously, the RO denied the Veteran's claim of service 
connection for bilateral hearing loss on the merits in an 
April 2002 rating decision based on the RO's determination 
that there was no evidence showing a diagnosis of current 
bilateral hearing loss and no evidence showing a nexus to an 
in-service hearing loss.  The Veteran was advised of the 
denial in April 2002, but did not enter a Notice of 
Disagreement (NOD).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen his claim of 
service connection for bilateral hearing loss in September 
2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers, 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

In the present case, the evidence associated with the claims 
file since the April 2002 rating decision consists of private 
audiological evaluations from October 1986, November 1986, 
and April 2006.  

The Board finds that these items are "new" evidence in the 
sense they were not before the adjudicator in April 2002.  

This additional evidence, however, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
The RO previously denied service connection because the 
evidence did not show a current diagnosis or a nexus to in-
service hearing loss.  

The additional evidence establishes that, in October 1986, 
the Veteran's bilateral hearing acuity first met the 
thresholds to be considered a disability for purposes of 
applying the laws administered by VA.  See 38 C.F.R. § 3.385.  
Nonetheless, the evidence does not establish that the 
Veteran's bilateral hearing loss is related to service.  

In addition to the medical evidence, the Veteran has provided 
lay assertions that his hearing loss was caused by exposure 
to 155 mm and 175 mm Howitzers during service.  

As noted, for the purpose of reopening a previously-denied 
claim the Veteran's statements are presumed to be true.  See 
Justus, 3 Vet. App. at 512-513.  However, even affording the 
Veteran's statements due credibility, this evidence is 
duplicative of assertions previously before the RO in April 
2002.  

Moreover, where resolution of an issue on appeal turns on a 
medical matter, such as in the present case, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Accordingly, the lay evidence of record does not 
provide a basis upon which to reopen the Veteran's claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for bilateral hearing loss has not been received, 
and the RO's decision of April 2002 denying the original 
claim remains final.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


Service Connection for Tinnitus

The Veteran has also asserted that service connection for 
tinnitus is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Veteran's service treatment record 
(STR) shows no complaints, findings, or diagnosis of tinnitus 
during service.  Importantly, the November 1957 discharge 
examination indicated that the ears were "normal."  On the 
accompanying self-report, the Veteran indicated that he had 
experienced no ear trouble.  

For the period following service, the medical evidence of 
record includes VA medical center treatment records and 
private audiological evaluations.  None of this evidence, 
however, shows complaints, treatment, or diagnosis of 
tinnitus.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion.  In particular, the 
Veteran wrote in his June 2007 Substantive Appeal that his 
tinnitus was caused by his bilateral hearing loss and in-
service exposure to 155 mm and 175 mm Howitzers without 
hearing protection.  He also indicated that he has 
experienced a ringing in his ears "on and off" since 
discharge.  

After a careful review, the Board finds that the weight of 
the evidence is against the Veteran's claim.  The medical 
evidence of record does not show a current diagnosis of 
tinnitus and does not relate the Veteran's reported 
symptomatology to a current diagnosis or his active service.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (citation omitted).  A current 
disability is a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

In making its determination the Board has carefully 
considered the Veteran's assertions.  The Veteran, as a 
layperson, is competent to report on the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  

The Veteran has not been shown, however, to possess the 
requisite medical training or credentials needed to render a 
diagnosis or competent opinion as to degree of impairment 
etiology opinion.  

Therefore, his lay opinion that his current symptomatology is 
related to service does not constitute competent medical 
evidence in support of his claim and lacks probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).  

Since the competent evidence does not establish a current 
diagnosis of tinnitus or a nexus to service, the Board finds 
that service connection for tinnitus is not warranted.  


Evaluation of Pes Planus 

The Veteran's service-connected bilateral pes planus 
(flatfeet) is currently evaluated as 10 percent disabling.  
The Veteran is asserting that an increased evaluation is 
warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With regard to the Veteran's increased rating claim for pes 
planus, the Board has considered all evidence of severity 
within one year prior to when the present claim for an 
increased rating was received in September 2005, and has 
considered whether "staged ratings" are warranted.  The 
Board's adjudication of that claim, accordingly, meets the 
requirements of Hart.  

The rating for the service-connected pes planus has been 
assigned under the provisions of Diagnostic Code (DC) 5276 
(flatfoot, acquired).  

Under DC 5276, a 10 percent evaluation is assigned for 
moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  

A 20 percent evaluation is warranted, where the condition is 
unilateral, or 30 percent evaluation is warranted for 
bilateral, for severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.

A 30 percent evaluation is warranted where the condition is 
unilateral, or 50 percent evaluation is warranted where 
bilateral, for pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo Achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.49; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In the present claim, the evidence of record demonstrating 
the severity of the Veteran's service-connected pes planus 
since September 2004, includes a VA examination and private 
medical records.  

In March 2006, the Veteran underwent a VA foot examination.  
Although the examiner, a physician, did not have the claims 
file for review, he reviewed the medical record, which 
included the results of a previous VA examination in December 
2001.  He also documented the Veteran's current complaints, 
which consisted of increased pain limiting his walking to 200 
yards.  

The Veteran's wife indicated that she must soak the Veteran's 
feet and apply a cream due to occasional "break outs."  The 
Veteran took no pain medication for his feet, used no special 
shoe wear, described no flare-ups, and described his pain as 
"moderate."  He used a cane in his right hand, and was 
limited in his activities, such as shopping and long walks.  
He indicated that he did not work.  

The examiner also performed a thorough clinical examination.  
On examination, the examiner found bilateral mild pes planus, 
equal on both feet.  The Veteran could raise up onto his toes 
with pain, which pain was pointed to along both of the 
posterior tibialis tendons up to about 1/3 of the medial leg.  
There was no swelling, but there was mild tinea pedis.  

Range of motion bilaterally was 15 degrees dorsiflexion to 35 
degrees plantar flexion, limited by pain.  No limitation due 
to fatigability or weakness and no change with repetitive 
motion.  He had very weak, but palpable pulses both feet.  He 
had increased tone in his left foot into plantar flexion due 
to a recent stroke; normal supination and pronation of both 
feet; normal toe range of motion; and intact toe strength.  
He had 4/5 bilateral gastrocsoleus and anterior tibialis 
strength with 3+/5 posterior tibialis strength.  The 
examiner's impression was that of bilateral pes planus, now 
with posterior tibial tendonitis bilaterally.  

The private medical records include a September 2005 in-
patient treatment summary report.  In the report, the 
Veteran's treating physician wrote that the Veteran had 
recently suffered a cerebrovascular accident.  On physical 
examination, the Veteran was found to be able to move his 
extremities without difficulty and his gait showed a mild 
limp "secondary to weakness in his left lower extremity." 
The physician also noted that the Veteran could ambulate 
without difficulty except for using a cane.  The diagnosis 
was that of cerebrovascular accident.  

The record also includes a May 2006 letter from the same 
physician.  In the letter, the physician indicated that she 
was seeing the Veteran regularly for care.  In addition to 
unrelated medical disorders, she documented that the Veteran 
was noted to have pes planus on examination, which caused 
foot pain.  

The physician also explained that the Veteran had decreased 
monofilament testing in scattered areas of bilateral lower 
extremities, more so on the left side, where he sustained 
damage from the (above noted) cerebral vascular accident.  

The Veteran's complaints included burning paresthesias in 
bilateral heels and signs of tinea pedis bilaterally.  He 
also had occasional lower extremity edema attributed to 
congestive heart failure and varicose veins, and, at that 
time, needed special shoes for his flat feet and his 
peripheral neuropathy.  

On examination, he had loss of alignment along the axis of 
his ankles seen posteriorly due to his flat feet.  

In a June 2007 letter, the same physician wrote that the 
Veteran felt he had no strength in his toes.  On physical 
examination, he had mild swelling over the bilateral medial 
malleolus area.  He had complete loss of his arches and he 
had callus over the pressure points of his feet, most 
prominent on the right side.  He needed a cane to ambulate.  

In support of his claim, the Veteran wrote in his May 2006 
NOD that he needed inserts for his shoes and had been using 
ointment for a long time.  Also, the Veteran's wife wrote in 
a statement received by the RO in May 2006, that the 
Veteran's feet had been burning, hurting, and swelling for 
years.  

In comparing the Veteran's symptoms to the rating criteria 
for the period from September 2004, the Board finds that, by 
affording the Veteran the benefit of the doubt, his 
disability picture more nearly approximates the criteria for 
assignment of a 30 percent evaluation.  Although the medical 
evidence does not show swelling, there was accentuated pain 
on manipulation and use, characteristic callosities, and 
complete loss of the arches.  

The Board has considered whether the next higher evaluation, 
50 percent, is warranted.  Since the evidence does not show a 
disability characterized by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achillis on 
manipulation not improved by orthopedic shoes or appliances, 
a 50 percent evaluation is not warranted.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  "Staged ratings" 
are not warranted, however, since the schedular criteria for 
a higher rating were not met at any time during the period 
under appellate review.  


ORDER

Since new and material evidence has not been received to 
reopen the claim of service connection for bilateral hearing 
loss, the appeal to this extent is denied.   

Service connection for tinnitus is denied.  

An increased rating of 30 percent, but not higher for the 
service-connected pes planus is granted, subject to the 
regulations governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


